UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6257


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DAREN KAREEM GADSDEN, a/k/a D,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Catherine C. Blake, Chief District
Judge. (1:11-cr-00302-CCB-3; 1:15-cv-01965-CCB)


Submitted:   May 26, 2016                  Decided:   June 1, 2016


Before TRAXLER, Chief Judge, and NIEMEYER and FLOYD, Circuit
Judges.


Dismissed by unpublished per curiam opinion.


Daren Kareem Gadsden, Appellant Pro Se. Sujit Raman, Assistant
United States Attorney, Greenbelt, Maryland, Rod J. Rosenstein,
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Daren Kareem Gadsden seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2255 (2012) motion and

he has filed a motion to disqualify the United States Attorney,

as    well   as    a   self-styled      “writ     of    error[.]”        The     district

court’s order          is   not   appealable      unless   a    circuit    justice      or

judge     issues       a    certificate      of    appealability.           28     U.S.C.

§ 2253(c)(1)(B) (2012).            A certificate of appealability will not

issue     absent       “a    substantial     showing       of    the     denial    of    a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2012).                 When the

district court denies relief on the merits, a prisoner satisfies

this    standard       by    demonstrating       that   reasonable      jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see      Miller-El   v.   Cockrell,     537 U.S. 322,     336-38

(2003).      When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                           Slack,
529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Gadsden has not made the requisite showing.                            Accordingly, we

deny Gadsden’s motion to disqualify the United States Attorney,

deny his writ of error, deny a certificate of appealability, and

                                             2
dismiss the appeal.       We dispense with oral argument because the

facts   and   legal    contentions    are   adequately   presented     in   the

materials     before   this   court   and   argument   would   not    aid   the

decisional process.

                                                                     DISMISSED




                                       3